Citation Nr: 1625448	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-05 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 1977

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the Board in a February 2016 Travel Board hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  In an unappealed February 1979 RO decision, service connection for hearing loss was denied.

2.  New evidence received since the February 1979 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for hearing loss. 
 
3.  The Veteran's hearing loss had its onset during active duty service


CONCLUSIONS OF LAW

1.  The unappealed February 1979 rating decision which denied service connection for hearing loss is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.104(a), 20.302, 20.1103 (2015).
 
2.  Evidence received since the February 1979 RO decision that denied entitlement to service connection for hearing loss is new and material; the claim is reopened.  38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.302, 20.1103 (2015). 
	
If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2015); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for hearing loss was denied in February 1979. 

At the time of the prior rating decision for hearing loss the record included service treatment records, a December 1978 VA examination, and a medical certificate dated in January 1978.  The evidence was reviewed and service connection for hearing loss was denied based on the fact that the Veteran was not shown to have hearing loss which met VA criteria.

The Veteran did not appeal the February 1979 RO decision or submit material evidence within the year following notification of that decision.  See 38 C.F.R. § 3.156(b).  Thus, the decision is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.302, 20.1103 (2015).

Evidence associated with the claims file since the RO's February 1979 denial include additional treatment records, additional statements in support of the Veteran's claim a VA examination dated in February 2010 which demonstrated hearing loss for VA purposes, the Veteran's February 2016 Board hearing testimony and private treatment records from Dr. P.B. dated in April 2016 in which Dr. P.B. opined that the Veteran's hearing loss was due to his in-service noise exposure.

When considered with previous evidence of record, the Board finds the evidence added to the record since the February 1979 rating decision raise a reasonable possibility of substantiating the claims for service connection for hearing loss.  Specifically, the new evidence includes a finding of hearing loss as defined under 38 C.F.R. § 3.385 as well as a medical opinion which relates the Veteran's hearing loss to service.  As such, the evidence is new and material and the claims are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened issue of entitlement to service connection for hearing loss is addressed below.

II. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 
 § 3.303(a) (2015).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.385 (2015), disability due to impaired hearing, for the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  (Hz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

III. Analysis

The Veteran contends that service connection is warranted for hearing loss incurred due to acoustic trauma during active duty service.  Affording the Veteran the benefit of the doubt, the Board agrees.

The Veteran satisfies the first threshold element of service connection, the existence of a present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). In a February 2010 Compensation and Pension (C&P) examination report, the Veteran was diagnosed with bilateral high frequency profound hearing loss.  38 C.F.R. § 3.385.

Affording the Veteran the benefit of the doubt, he satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  The Veteran has consistently described events during his active service that caused his hearing loss and the Veteran's military occupational specialty is consistent with in-service noise exposure.  The Veteran reiterated these facts during his February 2016 Travel Board hearing videoconference hearing, where he explained that in service he had a bad ear infection during service and then worked as an electronic technician in a very loud environment.  

The Board finds the Veteran's statements to be credible as there is internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Affording the Veteran the benefit of the doubt, he meets the third threshold element of service connection, a causal relationship between the present disabilities and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015). 

The Board notes that in February 2010 a VA examiner concluded that the Veteran's hearing loss was not related to service as hearing loss was not shown on separation from service.  However, affording the Veteran the benefit of the doubt, the medical evidence is at least in equipoise due to the findings of the Veteran's private physician, Dr. P.B.

Specifically, in an April 2016 private treatment note, the Veteran's physician, Dr. P.B. M.D., found that the Veteran had sloping hearing loss in both ears which was consistent with occupational noise exposure and more likely than not due to his military service.

The Veteran's statements of having hearing loss since service as well as the April 2016 private findings that the Veteran's hearing loss is due to service leads the Board to determine that it is at least as likely as not that the Veteran's current hearing loss was incurred during active service and service connection for hearing loss is warranted.


ORDER

New and material evidence has been presented to reopen the claim of service connection for hearing loss.

 Entitlement to service connection for hearing loss is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


